
	
		II
		Calendar No. 274
		112th CONGRESS
		2d Session
		S. 526
		[Report No. 112–112]
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the conveyance of certain Bureau of Land
		  Management land in Mohave County, Arizona, to the Arizona Game and Fish
		  Commission, for use as a public shooting range.
	
	
		1.Short titleThis Act may be cited as the
			 Mohave Valley Land Conveyance Act of
			 2011.
		2.PurposesThe purposes of this Act are—
			(1)to provide a suitable location for the
			 establishment of a centralized, public, multipurpose shooting range in the
			 County; and
			(2)to provide the public with—
				(A)opportunities for education and
			 recreation;
				(B)a location for competitive events and
			 marksmanship training; and
				(C)a location for local law enforcement
			 officers to practice and improve their marksmanship skills so that the officers
			 do not have to leave the area to practice those skills.
				3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Arizona Game and Fish Commission.
			(2)CountyThe
			 term County means Mohave County, Arizona.
			(3)Federal
			 landThe term Federal land means the public land in
			 the County, comprising approximately 315 acres as generally depicted on the map
			 entitled Boundary Cone Road Locationand dated
			 ___, 2011.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			4.Conveyance of
			 public land in Mohave County, Arizona
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall convey to the Commission all right, title, and
			 interest of the United States in and to the Federal land for use as a public
			 shooting range.
			(b)Applicable
			 law
				(1)In
			 generalNotwithstanding any other provision of law (including
			 regulations), with respect to the conveyance under subsection (a), the Mohave
			 Valley Shooting Range Environmental Assessment/Plan Amendment Record of
			 Decision dated February 8, 2010, is final and determined to be legally
			 sufficient for the purposes of, but not limited to—
					(A)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
					(B)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.).
					(2)Treatment of
			 recordThe record of decision referred to in paragraph (1) shall
			 not be subject to judicial review by any court of the United States.
				(c)Administrative
			 costsIf the Commission accepts the conveyance of the Federal
			 land, the Commission shall be responsible for paying all administrative costs
			 necessary for the preparation and completion of any patents of and transfer of
			 title to the Federal land under subsection (a).
			(d)RequirementThe
			 land conveyed under subsection (a) shall be managed by the Commission for
			 recreation or other public purposes, consistent with the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.).
			(e)ReversionIf
			 the Federal land ceases to be used for public purposes, the Federal land shall,
			 at the option of the Secretary, revert to the United States.
			(f)Correction of
			 map errorsThe Secretary may correct any clerical or
			 typographical error in the map referred to in section 3(3).
			
	
		1.Short titleThis Act may be cited as the
			 Mohave Valley Land Conveyance Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Arizona Game and Fish Commission.
			(2)CountyThe
			 term County means Mohave County, Arizona.
			(3)Federal
			 landThe term Federal land means the public land in
			 the County, comprising approximately 315 acres as generally depicted on the map
			 entitled Boundary Cone Road Location and dated November 7,
			 2011.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			3.Conveyance of public
			 land in Mohave County, Arizona
			(a)In
			 generalOn the request of the Commission submitted to the
			 Secretary by the date that is not later than 1 year after the date of enactment
			 of this Act and subject to the provisions of this Act, the Secretary shall
			 convey to the Commission all right, title, and interest of the United States in
			 and to the Federal land for use as a public shooting range.
			(b)ConditionsThe
			 conveyance under subsection (a) shall be—
				(1)by quitclaim deed;
			 and
				(2)subject to—
					(A)valid existing rights;
			 and
					(B)such terms and conditions
			 as the Secretary may require, including appropriate conditions to address the
			 impact of the shooting range on cultural resources.
					(c)CostsIf
			 the Commission accepts the conveyance of the Federal land, the Commission shall
			 be responsible for paying—
				(1)consideration to the
			 Secretary for the Federal land in an amount that is consistent with conveyances
			 to governmental entities for recreational purposes under the Act of June 14,
			 1926 (commonly known as the Recreation and Public Purposes Act)
			 (43 U.S.C. 869 et seq.); and
				(2)the reasonable
			 administrative costs associated with the conveyance.
				(d)RequirementThe
			 land conveyed under subsection (a) shall be managed by the Commission—
				(1)as a public shooting
			 range; and
				(2)for recreation and other
			 public purposes, consistent with the Act of June 14, 1926 (commonly known as
			 the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
				(e)Reversion
				(1)In
			 generalIf the Federal land ceases to be used for the purposes
			 described in subsection (d), the Federal land shall, at the option of the
			 Secretary, revert to the United States.
				(2)Responsibility of local
			 governmental entityIf the Secretary determines pursuant to
			 paragraph (1) that the land should revert to the United States, and if the
			 Secretary determines that the land is contaminated with hazardous waste, the
			 local governmental entity to which the land was conveyed shall be responsible
			 for remediation of the contamination.
				(f)Correction of map
			 errorsThe Secretary may correct any clerical or typographical
			 error in the map described in section 2(3).
			
	
		January 13, 2012
		Reported with an amendment
	
